PER CURIAM.
In this Workmen’s Compensation matter the full Florida Industrial Commission reversed an order of a deputy commissioner awarding permanent and total disability benefits to the petitioner.
We have heard oral argument and have carefully considered the record and briefs. The deputy had evidentiary support for his finding that claimant’s brain injury was not considered by the doctors in their overall evaluation of the claimant’s disability. He felt that they had been misled by certain erroneous information given to them in a letter sent by the carrier. The letter suggested a pre-existing epileptic seizure disorder. Nowhere in the record is there any evidence of a prior history of brain injury or epilepsy. Therefore, we find that the order of the Full Commission must be reversed and the order of the deputy finding claimant to be permanently, totally disabled from December ¿1, 1965, and awarding an attorney’s fee should be reinstated. The deputy’s, order is supported by competent substantial evidence, and there was no deviation from the essential requirements of law. It should not have been disturbed. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). The petition for certiorari is granted. The order of the Full Commission is quashed and the cause remanded with directions to reinstate the order of the deputy.
It is so ordered.
DREW, THORNAL, ERVIN, and ADAMS, JJ., concur.
CALDWELL, C. J., dissents with opinion.